Citation Nr: 1311707	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to May 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2012, the Veteran testified before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.  

As an initial matter, the Board notes that the Veteran was previously denied entitlement to service connection for a back disability in a June 2004 rating decision; he did not appeal.  However, at the time of this decision, the Veteran's service treatment records were not associated with his claims file and were not considered by the RO.  

Where service department records are (1) received by the RO after the date of a prior rating decision, (2) the records existed at the time of the prior rating decision, and (3) these records are relevant to the Veteran's claim, the previously denied claim is not considered final and will be reconsidered.  38 C.F.R. § 3.156(c).  Here, although the Board is unable to determine exactly when the Veteran's service treatment records were associated with his claims file, it is clear they were not of record or considered by the RO in June 2004, despite the fact that these service department records existed at the time of the rating decision.  Additionally, these service treatment records are relevant to the Veteran's claim for a back disability since they document complaints of and treatment for low back pain.  Accordingly, the June 2004 RO decision is not final, and the Veteran's claim for a back disability will be reconsidered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a back disability and a bilateral hip disability.  While the Veteran does not allege any specific injury to his back or hips occurred in service, he has argued that the physical demands of military service strained his low back, causing his current back disability.  He has further argued that as his low back disability has worsened, he has developed hip problems secondary to this first disability.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013) [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran was provided a VA examination of his back disability in August 2010.  The VA examiner diagnosed the Veteran with lumbar disc disease and X-rays demonstrate degenerative arthritis of the lumbosacral spine.  It was opined that the Veteran's back disability is not related to service because while the Veteran was treated for mechanical low back pain in service, his x-rays were normal and did not show lumbar disc disease.  However, the Board finds that this opinion is inadequate for several reasons.  The examiner does not appear to have considered the Veteran's lay statements that he has continuously experienced progressively worsening low back pain since his military service.  See Walker, supra.  Additionally, the examiner does not discuss the significance of the fact that the Veteran was discharged through a Medical Board Evaluation which determined that he was unable to perform his military duties due to the severity of his low back disability.  Finally, the examiner did not have the opportunity to consider a favorable medical opinion from the Veteran's private physician, Dr. J.T., who concluded in November 2010 that the Veteran's current low back problems "are a continuation of the same symptoms which have bothered him over the past 10 years."

At his May 2012 Travel Board hearing, the Veteran testified that he received treatment for his low back problems from several private chiropractors, including Hudson Chiropractic, Orthopedic Medicine, and Blackford Chiropractic, after his separation from service.  As records of any treatment received from these providers are potentially relevant to the Veteran's claim, a remand is required so that efforts can be made to obtain these records.  The Veteran also reported that he received treatment for his low back disability from a VA Medical Center in Las Vegas, Nevada following his separation from service in 2002.  The Board has been unable to locate these records in either the Veteran's physical or virtual claims folder.  Accordingly, on remand, the RO should attempt to obtain all VA outpatient treatment records, including those from the VAMC in Las Vegas.

Additionally, the Board notes that the Veteran's entrance/enlistment examination is not of record and it is not clear whether all available service treatment records have been obtained.  While the Board acknowledges that multiple attempts have been made to obtain the Veteran's service treatment records, since the case is being remanded for additional development, the RO is asked to again attempt to obtain all the Veteran's service treatment records, including his enlistment physical. 

Finally, as noted above, the Veteran argued at his Travel Board hearing that his bilateral hip disability was caused or permanently aggravated by his low back disability.  While the RO has provided the Veteran with notice of how to establish a claim for a bilateral hip disability based on direct service connection, he has not been provided with notice of how to establish entitlement to service connection secondary to an already service connected disability. (At this juncture, the Veteran does not have any service-connected disabilities.)  On remand, the Veteran should be provided with notice of how to establish a claim for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of how to establish entitlement to service connection for a bilateral hip disability on a secondary basis.

2. Attempt to obtain private treatment records from Hudson Chiropractic, Orthopedic Medicine, and Blackford Chiropractic, as well as from any other private treatment providers for which the Veteran submits the appropriate releases.  

3. Attempt to obtain all VA outpatient treatment records, including treatment records from the VAMC in Las Vegas.

4. Again attempt to obtain all the Veteran's service treatment records.

5. Once the aforementioned development has been completed, the RO should schedule the Veteran for a VA examination of his back and hip disabilities.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current back disability had onset in service or was caused by a disease or injury in service.  The examiner is also asked to opine whether it is at least as likely as not that the Veteran's current bilateral hip disability had onset in service or was caused by a disease or injury in service.  If it is determined that any current back disability is related to service, an opinion should be afforded as to whether it is at least as likely as not that any current hip disability was caused or aggravated by such back disability. The examiner should provide a rationale for his or her opinions.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  The examiner should take note of the Veteran's numerous complaints of back problems in service (prompting a Medical Board) and since service separation. 

All findings should be described in detail and all necessary diagnostic testing performed. 

6. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

